DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 17/515,195 application filed on 10/19/2021.
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (WO 2019043612).
Addressing claims 1, 4, 8, 11 and 15, Shah discloses a drive system (fig. 21) comprising:
	a drive device with a first drum 106 and a second drum 106 for spooling one or more cables 112 (fig. 20);
	a mounting device 102 coupled to the drive device and a single-axis tracker (fig. 9 and 21);
	a first partial pulley 108 and a second partial pulley 108 that are each coupled to a torque tube 104 (fig. 21), the first and second partial pulleys (108) are each configured to accept the one or more cables (fig. 20) and to transfer leveraged drive forces to the torque tube (page 14 ln 25 to page 15 ln 13); and
	a first solar component and a second solar component (58, fig. 9) are each coupled with the torque tube (via fitting arrangement 50, fig. 7 and 9).

Addressing claims 2, 9 and 16, fig. 20 shows the first and second partial pulleys have a first and second width to accept the one or more cables 112 moving by spooling and un-spooling the respective first and second drums 106.  The drive device comprises a slew drive or winch (117+117A).  Fig. 9 shows the first and second solar components are each one of a solar panel or a solar module that includes a plurality of solar cells 58.

Addressing claims 3, 10 and 17, figs. 10-12 and 20 show the first and second partial pulleys each configured to attach, at a particular angle (the angle shown in figs. 10-11 and 20), on the torque tube to maintain alignment of: the first partial pulley with the one or more cables 112 moving by spooling and un-spooling off of the first drum 106, and of the second partial pulley with the one or more cables moving by spooling onto and un-spooling off of the second drum 106.

Addressing claims 5, 12 and 18, fig. 10 shows the pulleys are semi-circular.

 Addressing claims 6, 13 and 19, page 17 ln 5-8 and figs. 12-13 show the angle between the partial pulleys and the torque tube (with the angle define by the longitudinal extension of the torque tube as the claimed normal of the torque tube) is adjustable for ±7o; therefore, the system of Shah is structurally capable of producing the first and second partial pulleys is attached at an angle of 0.5 degrees relative to a normal of the torque tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (WO 2019043612) in view of Schatz et al. (US 2019/0052224).
Addressing claims 7, 14 and 20, Shah discloses the torque tube 104 rotates each of the first and second solar panels between an east tilt and a west title (the tilting direction of the solar panels about the rotational axis of the torque tube corresponds to the claimed east and west tilt).  Shah further discloses the mounting device (the components that couples the drive device to the posts 102) couples to a first and second posts 102 (fig. 20).  Shah further discloses a torsion tube 144 extending between the drive mechanism attaching to two opposing posts for facilitating the rotational movement from the motor 118 at one post to the gearbox 117 at the opposing post (fig. 20).

Shah is silent regarding the mounting device releasably couples to the first and second posts and is adjustable up and down and left and right relative to the first and second posts.

Schatz discloses in figs. 23a-23f a mounting bracket 22 for coupling the drive mechanism to the posts 14.  Furthermore, the bracket includes screw holes that are structurally capable of adjusting the position of the bracket up and down and left and right relative to the posts.  Schatz further discloses the bracket or claimed mounting device is configured to mount the gear box that translates rotational movement from one drive mechanism attached to one post to another drive mechanism attached to an opposing post via the drive shaft 20 [0045], similarly to the configuration of Shah.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Shah with the mounting bracket disclosed by Schatz in order to obtain the predictable result of coupling the drive mechanism to the posts to conduct rotational movement from one drive mechanism to another (Rationale B, KSR decision, MPEP 2143).  Additionally, the mounting device of Schatz also allows for angular adjustments of the drive shaft between opposing posts when they are mounted on uneven surfaces (Schatz, figs. 8 and 14-15, [0053]), which is desirable for the purpose of Shah’s configuration because Shah also desires the angular adjustment (figs. 11-13) of the system when the system is deployed on sloped land (Shah, page 17 ln 5-8 and figs. 12-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        10/18/2022